Citation Nr: 1213896	
Decision Date: 04/16/12    Archive Date: 04/26/12

DOCKET NO.  07-00 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for left knee degenerative arthritis.

2.  Entitlement to an initial evaluation in excess of 10 percent for left knee instability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran had active service from January 1987 to January 1991.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2005 decision of by the Department of Veterans Affairs (VA) St. Petersburg, Florida, Regional Office (RO) that granted service connection for left knee degenerative arthritis and left knee instability and assigned separate 10 percent ratings for each, effective April 28, 2005.

During the pendency of the appeal, the RO granted a temporary 100 percent rating for a period coinciding with the Veteran's left knee surgery and convalescence from August 19, 2010, to September 30, 2010.

As noted in the previous remand, in a November 2006 Substantive Appeal, the Veteran argued that he has right knee and low back disabilities due to his service-connected left knee disabilities.  The RO should have the Veteran clarify whether he seeks secondary service connection for right knee and low back disabilities.


FINDINGS OF FACT

1.  Throughout the entire appeal period, the Veteran's left knee disability has been productive of pain with extension to 0 degrees and flexion to no less than 115 degrees including on repetition, without clinical evidence of ankylosis. 

2.  Throughout the entire appeal period, the Veteran's left knee has manifested with no more than slight instability.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent rating for left knee arthritis have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5010, 5260 (2011).


2.  The criteria for an initial disability rating in excess of 10 percent for instability of the left knee have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.71a, Diagnostic Code (DC) 5257 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The claim for increased ratings for the left knee disabilities arises from a disagreement with the initial disability ratings that were assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service and private treatment records have been obtained.  He has been provided with VA examinations in connection with his present claim.  He has declined to the opportunity to appear at a hearing.  He has not indicated there are any additional records that VA should seek to obtain on his behalf.  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

Finally, this claim was remanded by the Board for additional development in November 2009.  There has been substantial, if not full, compliance with the Board's remand directives.

Analysis

The Veteran contends that he is entitled to higher initial disability evaluations for his left knee disabilities.  

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  The Veteran is presumed to be seeking the maximum benefit allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, (1993).  

Under 38 C.F.R. § 4.71a, there are several diagnostic codes that may potentially be employed to evaluate impairment resulting from service-connected knee disorders.  

Diagnostic Codes (DCs) 5003 and 5010, for evaluation of degenerative and traumatic arthritic changes, are applicable to the knee.  38 C.F.R. § 4.71a, DCs 5003, 5010.  Diagnostic Code (DC) 5010 applies to traumatic arthritis and provides that such is evaluated under the criteria for 38 C.F.R. § 4.71a, DC 5003.

Diagnostic Code 5003 provides that degenerative arthritis is to be rated on the basis of limitation of motion of the affected joint under the appropriate diagnostic code for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint group or minor joint group affected by limitation of motion.  In the absence of limitation of motion, a 20 percent evaluation is provided where there is X-ray evidence of involvement of two or more major joints, or two of more minor joint groups with occasional incapacitating exacerbations.  A 10 percent evaluation is provided where there is X-ray evidence of involvement of two or more major joints, or two of more minor joint groups without exacerbations.  38 C.F.R. § 4.71a, DCs 5003, 5010 (2010).

Knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight; a 20 percent evaluation if it is moderate; or, a 30 percent evaluation if it is severe.  38 C.F.R. § 4.71a, DC 5257.

Limitation of flexion of a leg warrants a noncompensable evaluation when flexion is limited to 60 degrees.  A 10 percent evaluation is appropriate if flexion is limited to 45 degrees and a 20 percent evaluation is assigned if flexion is limited to 30 degrees.  Flexion that is limited to 15 degrees is evaluated as 30 percent disabling.  38 C.F.R. § 4.71a, DC 5260.  

Limitation of extension of a leg is noncompensable when extension is limited to 5 degrees.  A 10 percent evaluation is warranted with extension limited to 10 degrees and a 20 percent evaluation when it is limited to 15 degrees.  Extension limited to 20 degrees warrants a 30 percent rating.  Extension limited to 30 degrees warrants a 40 percent rating.  Extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, DC 5261.

Additional rating criteria are found under DCs 5256 (ankylosis of the knee), DC 5258 (which provides for a 20 percent rating for dislocated, semilunar cartilage with frequent episodes of locking, pain and effusion into the joint), 5259 (which provides for a 10 percent rating for symptomatic removal of the semilunar cartilage), and 5262 (impairment of the tibia and fibula).

VA's General Counsel has clarified that for a knee disability rated under DC 5257 or DC 5259 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under DC 5260 or DC 5261 need not be compensable, but must at least meet the criteria for a zero-percent rating under those codes.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59 and DC 5003.  VAOPGCPREC 9-98 (1998).  VA's General Counsel has more recently held that separate ratings are also available for limitation of flexion and limitation of extension under DCs 5260 and 5261.  VAOPGCPREC 9-2004 (2004).

For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.  The knee is considered a major joint.  38 C.F.R. § 4.45(f) (2011).  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

The RO has evaluated the left knee degenerative arthritis as 10 percent disabling under 38 C.F.R. § 4.71a, DC 5010-5260, effective April 28, 2005.  The hyphenated code is intended to show that the Veteran's disability includes symptoms of traumatic arthritis (DC 5010) and limitation of flexion of the leg (DC 5260).  

Service treatment records show that the Veteran injured his left knee in November 1988 while playing football.  He underwent a diagnostic arthroscopy and arthroscopic-assisted repair of lateral meniscus with anterior cruciate ligament reconstructions and medical collateral ligament repair that same month.

The Veteran was afforded a VA examination in September 2005.  He reported having constant pain with flare-ups about two to three times per week.  He denied any problems functioning at work or use of any assistive devices.  On physical examination, he had full squatting ability and good heel and toe rising.  Range of left knee motion included flexion to 135 degrees and extension to 0 degrees, with pain beginning at 0 degrees.  There was subpatellar crepitus and increase in the anterior drawer sign.  On repetitive movement, range of motion was not additionally limited by pain, fatigue, weakness, and incoordination.  X-rays showed extensive post-operative changes with multiple tiny metallic fragments suggestive of shrapnel and mild degenerative changes in the knee joint.  The diagnosis was degenerative arthritis and mild instability of the anterior cruciate ligament as indicated by increased anterior drawer sign.  The effect on the Veteran's usual occupation was that he was limited in weight lifting and bending of the knees.  The effect on his activities of daily living was an inability to squat, bend the knees, and stand for long periods of time.

In a February 2006 statement, the Veteran reported that he cannot perform much work for any length of time as his knee causes a lot of pain and requires him to sit for a couple of hours.  In his Substantive Appeal received in November 2006, he reported that he can only perform activities for a limited time before pain and swelling cause him to develop an exaggerated limp.  

The Veteran underwent another VA examination in December 2009.  He reported symptoms of pain, weakness, swelling, increased heat and giving way of his knee. He denied locking or redness.  His flare-ups of pain were reportedly preceded by prolonged activities that involve use of his knee.  Flare-ups occur daily, last two minutes, and restrict use of his knee.  He denied use of assistive devices, braces, or corrective shoes.  The Veteran reported employment with a municipal parks and recreation department doing sprinkler work.  He stated that the knee affects his activities of daily living and occupation in that it slows him down and he is unable to walk as much as is needed.  He denied having lost time from work due to his knee in the past 6 months.  On physical examination, there was slight wasting of the quadriceps, which by clinical measurement was one-half inch smaller than the right.  Range of motion in the knee was from 0 to 125 degrees without pain.  Crepitus was noted in the patellofemoral joint.  Slight swelling was also noted.  Ballottement was negative and no loose bodies were palpated.  With respect to joint stability, the Veteran had slight laxity of the medial collateral ligament.  There was 1+ Drawer test and Lachman test on the knee.  McMurray was negative.  Slight numbness was noted over the knee as a result of the last surgery.  On repetitive movement, range of motion was not additionally limited by pain, fatigue, weakness, and incoordination, or lack of endurance.  The diagnoses were status post repair of the anterior cruciate ligament and lateral collateral ligament and the patellar retinaculum; post-traumatic arthritis.

Private treatment records reveal that the Veteran underwent a left partial medial meniscectomy and removal of loose body in August 2010 for a preoperative diagnosis of possible lateral meniscus tear, medial meniscus tear, status post previous open anterior cruciate ligament reconstruction years ago.  The RO awarded him a temporary total evaluation effective from August 19, 2010, to September 30, 2010 for his period of convalescence.

The Veteran was recently afforded a VA examination in April 2012.  He reported symptoms of intermittent pain, weakness, stiffness, giving way and swelling of the knee.  He denied locking.  He noted occasional warmth in the knee.  Flare-ups of pain occur daily with squatting or twisting of the knee and occur.  He denied use of a knee brace or other assistive device.  He reported that his knee affects his work and activities of daily living in that he is unable to perform house chores, is slower in his overall physical activities, and is limited in the amount of squatting and digging that he can do.  He reported that he was still employed with parks and recreation and only missed work once in the last 12 months.  

On physical examination of the left knee, there was no evidence of ballottement or swelling.  The alignment of the knee was neutral.  Crepitus was palpable with repeated motion of the knee, but no loose bodies were palpated.  There was slight laxity of the medial collateral ligament and anterior cruciate ligament with a dead end.  There was slight wasting of the left quadriceps, which by clinical measurement was a quarter-inch smaller than the right.  Drawer test and Lachman test was positive.  McMurray was negative.  Range of motion was from 0 to 125 degrees with pain in the last 10 degrees of flexion.  On repetitive movement, range of motion was not additionally limited by pain, fatigue, weakness, and incoordination, or lack of endurance.  The diagnosis was status post repair of torn ligaments of the knee and arthroscopic surgery.  

After reviewing all of the clinical evidence and subjective complaints since the effective date of service connection, the Board finds that an initial disability evaluation in excess of 10 percent for degenerative arthritis is not warranted for the entirety of the appeal period.  In this regard, it is noted that the left knee degenerative arthritis is manifested by noncompensable limitation of motion.  The knee is a single major joint; hence a higher rating under DCs 5010, 5003 is not warranted.  See 38 C.F.R. § 4.45(f); 4.71, DC 5003 (2011).  Also, the left knee disability has not met the criteria for a higher rating under DC 5260 or 5261, for limited flexion and/or extension, at any time during the appeal.  A 20 percent rating requires flexion limited to 30 degrees and extension limited to 15 degrees, respectively.  Here, left knee flexion has not been shown to have been less than 115 degrees at any time over the appeal period; and extension has been full to 0 degrees without pain.  Thus, even with consideration of the DeLuca factors and the Veteran's competent lay statements concerning symptomatology, with particular note of the Veteran's credible report of pain, swelling and flare-ups, a higher rating is not warranted.  His symptomatology and limitation of motion to 115 degrees supports the assigned 10 percent rating, but not the assignment of a higher rating as he does not have greater limitation of motion.  Moreover, a separate rating pursuant to DC 5261 pertaining to limitation of extension is not warranted as the Veteran has full range of extension without pain.  

As indicated, the RO also awarded a separate 10 percent evaluation for left knee instability under 38 C.F.R. § 4.71a, DC 5257, also effective April 28, 2005.  The Board finds that an initial disability evaluation in excess of 10 percent for instability is not warranted for the entirety of the appeal period.  In this regard, it is noted that VA examiners have described left knee instability as no more than mild in nature.  During the September 2005 VA examination, the VA examiner indicated that only 'mild instability' was present.  Likewise, at the December 2009 VA examination, only 'slight laxity' of the medial collateral ligament was observed.  Finally, the April 2012 VA examiner noted only 'slight laxity' of the medial collateral and anterior cruciate ligaments.  These findings equate to no more than slight instability of the left knee under DC 5257.  Further, while the Veteran reports symptoms of giving way in his left knee, at no time during the appeal has he reported episodes of falling and he has denied any use of a knee brace, cane, or other assistive device.  Thus, the evidence is not indicative of moderate or severe instability in the knee.   Due consideration has been given to staged ratings; however, higher evaluations are not warranted for any portion of the time period covered by this claim.  

The Board has also considered whether separate or higher evaluations are warranted under 38 C.F.R. § 4.71a, DCs 5258 and 5259.  Here, DC 5258 is inapplicable as there is no evidence of dislocated semilunar cartilage.  However, the record contains evidence of the removal of semilunar cartilage, which is symptomatic.  Specifically, the private treatment records show that he underwent a partial left knee meniscectomy in August 2010.  The Board finds that while the Veteran is status post a partial meniscectomy of the left knee, he is not entitled to a separate 10 percent rating under this diagnostic code. A separate rating under this diagnostic code is not warranted because there is no other symptomatology associated with the removal of semilunar cartilage that has not been accounted for by the 10 percent ratings under DCs 5010 and 5260, and 5257.  To also grant a separate 10 percent rating under DC 5259 in this case would amount to impermissible pyramiding.  See 38 C.F.R. § 4.14.  As DC 5259 does not provide for a rating higher than 10 percent, DC 5259 also cannot serve as a basis for a rating higher than the current 10 percent rating in effect. 

The Board has found no other diagnostic codes which would provide higher or separate ratings for the Veteran's knee disability.  Specifically, there is no evidence of ankylosis; impairment of the tibia and fibula; or genu recurvatum has been noted in any of the VA treatment records or VA examinations.  Therefore, none of those diagnostic codes are factually applicable in this case.  See DCs 5256, 5262, and 5263; see also Butts v. Brown, 5 Vet. App. 532, 539 (1993).  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Here, the applicable rating criteria adequately contemplate the manifestations of the Veteran's left knee disability, which include pain, limited motion, weakness, and instability.  The rating criteria are therefore adequate to evaluate the left knee disability and referral for consideration of an extraschedular rating is not warranted. 

Finally, the Court of Appeals for Veterans Claims has held that a total disability rating based on individual unemployability (TDIU) is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Veteran is employed and thus, TDIU is not raised by the record. 


ORDER

An initial evaluation in excess of 10 percent for left knee degenerative arthritis is denied.

An initial evaluation in excess of 10 percent for left knee instability is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


